Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 19-35 are active in this application.

Specification
2.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
CLAIM INTERPRETATION 
3.	The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
4.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
6.	As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) The term “means” or “step” or the generic placeholder is not modified by sufficient material, or acts for performing the claimed function.

7.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
8.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
9.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 
10.	This application includes one or more claim limitations that use the word “means”. Such claim limitation(s) is/are: means for executing, at a node, a first instance, means for receiving a computer program, means for executing at least part of the computer program, means for accessing…the first portion, means for receiving…a second portion, means for performing…the data processing operation in claim 35.

11.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

12.	Means for executing…a first instance, means for receiving a computer program, means for executing at least part of the computer program, means for accessing…the first portion, means for receiving…a second portion, means for performing…the data processing operation in claim 35 each invoke the three prongs of 112f, and structural support is not found or supported by the Applicant’s Specification.  Because the specification does not clearly provide hardware as one of the possibilities, we apply the software to the claim.  Examiner also does not identify where algorithm support exists in the specification, nor being an algorithm that executes on the structure and performs the functions recited in the claims.

13.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
15.	Claims 19-35 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of patent No. 11,403,308.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows:
		Instant Application				            11,403,308			
19. A method including: 
at a node of a cluster that stores a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data: 


executing, at the node, a first instance of a data processing engine capable of accessing the first portion of data stored at the node and receiving data from a data source external to the cluster; 
receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored at the node and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; 
executing at least part of the computer program by the first instance of the data processing engine; 
accessing, by the data processing engine, the first portion of data stored at the node; 

receiving, by the data processing engine, a second portion of data from the external data source; and 
performing, by the data processing engine, the data processing operation using at least the first portion of data stored at the node and the second portion of data from the external data source.

20. The method of claim 19 in which the nodes each execute an instance of the data processing engine, the instances of the data processing engine running concurrently to perform the data processing operation together in parallel.

21. The method of claim 20 in which the data processing operation is performed on a) a first body of data that includes the first portion of data, the first body of data also including other portions of data being processed by the other nodes of the cluster, and b) a second body of data that includes the second portion of data, the second body of data being stored in a format native to a relational database system, and the second body of data being divided into portions that each can be stored in volatile memory of the nodes of the cluster.

22. The method of claim 19 in which at least one component of the computer program is connected to a link representing a flow of data from the cluster, and in which the at least one component is connected to a link representing a flow of data from the source of the second portion of data.

23. The method of claim 19 in which at least some data of the collection of data is stored redundantly in multiple nodes.

24. The method of claim 19 in which the second portion of data is stored in volatile memory of the node.

25. The method of claim 19 including receiving a database query, the database query including at least one operation to be performed on data received from at least one source of data that includes the cluster; and the computer program including components representing operations corresponding to the database query, in which the computer program includes at least one component representing the at least one source of data and at least one link that represents at least one dataflow associated with the operation to be performed on data received from at least one source of data.

26. The method of claim 19 in which the second portion of data is chosen based on characteristics of the first portion of data.

27. The method of claim 19 in which the second portion of data includes a subset of rows of a relational database, and the second portion of data includes a subset of columns of the relational database.

28. The method of claim 19 in which the second portion of data is distinct from a third portion of data received from the external data source at another node of the cluster.

29. The method of claim 19 including communicating with an instance of at least part of the computer program that is being executed by a second instance of the data processing engine that is outside of the cluster.

30. The method of claim 19 including executing at least part of the computer program by a second instance of the data processing engine outside of the cluster.

31. The method of claim 19 in which the cluster comprises a distributed data storage cluster.

32. The method of claim 19 in which the first portion of data is stored in distributed data storage.

33. A non-transitory computer-readable medium including instructions for causing a node of a cluster to carry out operations, the cluster storing a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the operations including: executing, at the node, a first instance of a data processing engine capable of accessing the first portion of data stored at the node and receiving data from a data source external to the cluster; receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored at the node and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; executing at least part of the computer program by the first instance of the data processing engine; accessing, by the data processing engine, the first portion of data stored at the node; receiving, by the data processing engine, a second portion of data from the external data source; and performing, by the data processing engine, the data processing operation using at least the first portion of data stored at the node and the second portion of data from the external data source.


34. A node of a cluster that stores a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the node including a computer processing device configured to carry out operations including: executing, at the node, a first instance of a data processing engine capable of accessing the first portion of data stored at the node and receiving data from a data source external to the cluster; receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored at the node and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; executing at least part of the computer program by the first instance of the data processing engine; accessing, by the data processing engine, the first portion of data stored at the node; receiving, by the data processing engine, a second portion of data from the external data source; and performing, by the data processing engine, the data processing operation using at least the first portion of data stored at the node and the second portion of data from the external data source.



35. A node of a cluster that stores a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the node including: means for executing, at the node, a first instance of a data processing engine capable of accessing the first portion of data stored at the node and receiving data from a data source external to the cluster; means for receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored at the node and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; means for executing at least part of the computer program by the first instance of the data processing engine; means for accessing, by the data processing engine, the first portion of data stored at the node; means for receiving, by the data processing engine, a second portion of data from the external data source; and means for performing, by the data processing engine, the data processing operation using at least the first portion of data stored at the node and the second portion of data from the external data source.
 1. A method including: 
at a node of a cluster that stores a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the first portion of data stored in HDFS data storage: 
executing a first instance of a data processing engine capable of accessing the first portion of data stored in HDFS data storage and receiving data from a data source external to the cluster; 
receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored in HDFS data storage and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; 
executing at least part of the computer program by the first instance of the data processing engine; 
accessing, by the data processing engine, the first portion of data stored in HDFS data storage; 
receiving, by the data processing engine, a second portion of data from the external data source; and 
performing, by the data processing engine, the data processing operation using at least the first portion of data stored in HDFS data storage and the second portion of data from the external data source.

2. The method of claim 1 in which the nodes each execute an instance of the data processing engine, the instances of the data processing engine running concurrently to perform the data processing operation together in parallel.

3. The method of claim 2 in which the data processing operation is performed on a) a first body of data that includes the first portion of data, the first body of data also including other portions of data being processed by the other nodes of the cluster, and b) a second body of data that includes the second portion of data, the second body of data being stored in a format native to a relational database system, and the second body of data being divided into portions that each can be stored in volatile memory of the nodes of the cluster.

4. The method of claim 1 in which at least one component of the computer program is connected to a link representing a flow of data from the cluster, and in which the at least one component is connected to a link representing a flow of data from the source of the second portion of data.

5. The method of claim 1 in which at least some data of the collection of data is stored redundantly in multiple nodes.

6. The method of claim 1 in which the second portion of data is stored in volatile memory of the node.

7. The method of claim 1 including receiving a database query, the database query including at least one operation to be performed on data received from at least one source of data that includes the cluster; and the computer program including components representing operations corresponding to the database query, in which the computer program includes at least one component representing the at least one source of data and at least one link that represents at least one dataflow associated with the operation to be performed on data received from at least one source of data.

8. The method of claim 1 in which the second portion of data is chosen based on characteristics of the first portion of data.

9. The method of claim 1 in which the second portion of data includes a subset of rows of a relational database, and the second portion of data includes a subset of columns of the relational database.

10. The method of claim 1 in which the second portion of data is distinct from a third portion of data received from the external data source at another node of the cluster.

11. The method of claim 1 including communicating with an instance of at least part of the computer program that is being executed by a second instance of the data processing engine that is outside of the cluster.

12. The method of claim 1 including executing at least part of the computer program by a second instance of the data processing engine outside of the cluster.









13. A non-transitory computer-readable medium including instructions for causing a node of a cluster to carry out operations, the cluster storing a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the first portion of data stored in HDFS data storage, the operations including: executing a first instance of a data processing engine capable of accessing the first portion of data stored in HDFS data storage and receiving data from a data source external to the cluster; receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored in HDFS data storage and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; executing at least part of the computer program by the first instance of the data processing engine; accessing, by the data processing engine, the first portion of data stored in HDFS data storage; receiving, by the data processing engine, a second portion of data from the external data source; and performing, by the data processing engine, the data processing operation using at least the first portion of data stored in HDFS data storage and the second portion of data from the external data source.

14. A node of a cluster that stores a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the first portion of data stored in HDFS data storage, the node including a computer processing device configured to carry out operations including: executing a first instance of a data processing engine capable of accessing the first portion of data stored in HDFS data storage and receiving data from a data source external to the cluster; receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored in HDFS data storage and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; executing at least part of the computer program by the first instance of the data processing engine; accessing, by the data processing engine, the first portion of data stored in HDFS data storage; receiving, by the data processing engine, a second portion of data from the external data source; and performing, by the data processing engine, the data processing operation using at least the first portion of data stored in HDFS data storage and the second portion of data from the external data source.

15. A node of a cluster that stores a collection of data that can be operated on in parallel by nodes operating in conjunction with one another to carry out data processing operations on the collection of data, the node storing a first portion of data of the collection of data, the first portion of data stored in HDFS data storage, the node including: means for executing a first instance of a data processing engine capable of accessing the first portion of data stored in HDFS data storage and receiving data from a data source external to the cluster; means for receiving a computer program by the data processing engine, the computer program configured for accessing the first portion of data stored in HDFS data storage and including a) at least one component representing the cluster, b) at least one component representing the data source external to the cluster, and c) at least one link that represents at least one dataflow associated with a data processing operation; means for executing at least part of the computer program by the first instance of the data processing engine; means for accessing, by the data processing engine, the first portion of data stored in HDFS data storage; means for receiving, by the data processing engine, a second portion of data from the external data source; and means for performing, by the data processing engine, the data processing operation using at least the first portion of data stored in HDFS data storage and the second portion of data from the external data source.


Claims 19-35 of the instant application recite broader and similar version of claims 1-15 of patent No. 11,403,308.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 11,403,308 and as such are unpatentable over obvious-type double patenting.  

Allowable Subject Matter
16.	Claims 19-35 would be allowable if overcome the 35 U.S.C. 112(f) rejection and the double patenting rejection as addressed above.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153